Case 6:19-cv-06117-ELW Document 16                                     Filed 10/21/20 Page 1 of 3 PageID #: 836




                                    IN THE UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF ARKANSAS
                                            HOT SPRINGS DIVISION


BONNIE FAYE SHERIDAN                                                                                   PLAINTIFF


            v.                                      CIVIL NO. 19-6117


ANDREW M. SAUL, Commissioner
Social Security Administration                                                                         DEFENDANT

                                              MEMORANDUM OPINION


            Plaintiff, Bonnie Faye Sheridan, brings this action pursuant to 42 U.S.C. § 405(g), seeking

judicial review of a decision of the Commissioner of the Social Security Administration

(Commissioner) denying her claims for a period of disability and disability insurance benefits

(DIB) under the provisions of Title II of the Social Security Act (Act). In this judicial review, the

Court must determine whether there is substantial evidence in the administrative record to support

the Commissioner's decision. See 42 U.S.C. § 405(g).

            Plaintiff protectively filed her current application for DIB on May 16, 2017, alleging an

inability to work since March 1, 2014, 1 due to fibromyalgia, depression, arthritis in the lower back,
                                                     0F




asthma, hypertension, and obesity. (Tr. 78-79, 192). An administrative hearing was held on

November 28, 2018, at which Plaintiff appeared with a non-attorney representative and testified.

(Tr. 30-57).

            By written decision dated March 29, 2019, the ALJ found that during the relevant time

period, Plaintiff had an impairment or combination of impairments that were severe. (Tr. 12).

Specifically, the ALJ found Plaintiff had the following severe impairments: asthma, left knee


1
    At the administrative hearing before the ALJ, Plaintiff amended her alleged onset date to January 1, 2017. (Tr. 10, 51).

                                                                   1
Case 6:19-cv-06117-ELW Document 16                   Filed 10/21/20 Page 2 of 3 PageID #: 837




arthritis, lumbar spine spondylosis, fibromyalgia, hypertension, and morbid obesity. However,

after reviewing all of the evidence presented, the ALJ determined that Plaintiff’s impairments did

not meet or equal the level of severity of any impairment listed in the Listing of Impairments found

in Appendix I, Subpart P, Regulation No. 4. (Tr. 13). The ALJ found Plaintiff retained the residual

functional capacity (RFC) to:

       perform sedentary work as defined in 20 CFR 404.1567(a) except the claimant may
       never climb ladders, ropes, and scaffolds. She may occasionally climb ramps and
       stairs, and occasionally balance, stoop, kneel, crouch, and crawl. She may
       frequently perform handling and fingering duties bilaterally. She must avoid
       moderate exposure to fumes, odors, or gases. She may never operate foot controls
       with her lower extremities.

(Tr. 14). With the help of a vocational expert, the ALJ determined Plaintiff could perform work

as a document preparer and a circuit board assembler. (Doc. 20).

       Plaintiff then requested a review of the hearing decision by the Appeals Council, which

denied that request on August 7, 2019. (Tr. 1-6). Subsequently, Plaintiff filed this action. (Doc.

2). This case is before the undersigned pursuant to the consent of the parties. (Doc. 9). Both

parties have filed appeal briefs, and the case is now ready for decision. (Docs. 14, 15).

       This Court's role is to determine whether the Commissioner's findings are supported by

substantial evidence on the record as a whole. Ramirez v. Barnhart, 292 F.3d 576, 583 (8th Cir.

2002). Substantial evidence is less than a preponderance but it is enough that a reasonable mind

would find it adequate to support the Commissioner's decision. The ALJ's decision must be

affirmed if the record contains substantial evidence to support it. Edwards v. Barnhart, 314 F.3d

964, 966 (8th Cir. 2003). As long as there is substantial evidence in the record that supports the

Commissioner's decision, the Court may not reverse it simply because substantial evidence exists

in the record that would have supported a contrary outcome, or because the Court would have

decided the case differently. Haley v. Massanari, 258 F.3d 742, 747 (8th Cir. 2001). In other

                                                 2
Case 6:19-cv-06117-ELW Document 16                   Filed 10/21/20 Page 3 of 3 PageID #: 838




words, if after reviewing the record it is possible to draw two inconsistent positions from the

evidence and one of those positions represents the findings of the ALJ, the decision of the ALJ

must be affirmed. Young v. Apfel, 221 F.3d 1065, 1068 (8th Cir. 2000).

       The Court has reviewed the entire transcript and the parties’ briefs. For the reasons stated

in the ALJ’s well-reasoned opinion and the Government’s brief, the Court finds Plaintiff’s

arguments on appeal to be without merit and finds that the record as a whole reflects substantial

evidence to support the ALJ’s decision. Accordingly, the ALJ’s decision is hereby summarily

affirmed and Plaintiff’s Complaint is dismissed with prejudice. See Sledge v. Astrue, No. 08-

0089, 2008 WL 4816675 (W.D. Mo. Oct. 31, 2008) (summarily affirming ALJ’s denial of

disability benefits), aff’d, 364 Fed. Appx. 307 (8th Cir. 2010).

       DATED this 21st day of October 2020.


                                                  /s   / Erin L. Wiedemann
                                                 HON. ERIN L. WIEDEMANN
                                                 UNITED STATES MAGISTRATE JUDGE




                                                 3
